Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/25/2019 has been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “elastic pressurizing member” of claims 1-2 and 5, “water pump” of claims 1-2, 5, and 7, “water outlet valve” of claims 2-3 and 5, “communicating passage” of claims 2-3 and 5-6, “elastic pad” of claims 5-6, and “hole” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
The drawings are objected to because it is unclear what reference character “4” in Fig. 2 is directed towards. Additionally, it appears to be directed away from the component the reference character “4” is pointing towards in Figs. 3 and 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains phrases which can be implied, such as “The present invention relates to the technical field of coffee machines, and particularly . Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Page 6, line 10: “Vavle Element” should read “Valve Element”  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“pressurizing member” in claims 1-2 and 5 and “valve element” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “pressurizing member” can be found on page 2, lines 19-20 of Applicant’s specification: “…the elastic pressurizing member is used for increasing the pressure of the coffee entering the nozzle…”, as well as on page 3, lines 6-7: “In another aspect of the present invention, the elastic pressurizing member comprises a water outlet valve” and page 4, lines 4-5:“In another aspect of the present invention, the elastic pressurizing member comprises an elastic pad” and is thus being interpreted as a device that increases the pressure of the coffee entering the nozzle.
The written description relating to the “valve element” can be found on page 3, lines 15-20 of Applicant’s specification: “In another aspect of the present invention, the water outlet valve comprises a valve element and a spring. The spring is used for propelling the valve element to block the communicating passage between the brewing assembly and the nozzle. Through the interaction between the spring and the valve element, the pressure of the coffee entering the nozzle can be increased, enabling the coffee to enter the nozzle as more as possible so that the residual coffee can be reduced.” This description, however, fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 3 recites the limitation of a “valve element”. The applicant’s specification, however, does not describe the structure of the valve element nor how it blocks the communicating passage between the brewing assembly and the nozzle, as recited in the claim. Applicant’s specification merely describes the valve element as follows on page 3, lines 15-20: “In another aspect of the present invention, the water outlet valve comprises a valve element and a spring. The spring is used for propelling the valve element to block the communicating passage between the brewing assembly and the nozzle. Through the interaction between the spring and the valve element, the pressure of the coffee entering the nozzle can be increased, enabling the coffee to enter the nozzle as more as possible so that the residual coffee can be reduced.” Therefore, the valve element and how it blocks the communicating passage has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the function of the claim can be achieved.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitations "the coffee" in lines 3-11, “the inlet end” in line 4, “the outlet end” in line 6, and “the water pump” in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 2, claim 2 recites the limitations “the water pump” in lines 2 and 4 and “the communicating passage” in lines 3 and 5. There is insufficient antecedent basis for these limitations in the claim.
 claim 3, claim 3 recites the limitation “the communicating passage” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 3, the claim limitation “valve element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 3, lines 15-20 of applicant’s specification states: “In another aspect of the present invention, the water outlet valve comprises a valve element and a spring. The spring is used for propelling the valve element to block the communicating passage between the brewing assembly and the nozzle. Through the interaction between the spring and the valve element, the pressure of the coffee entering the nozzle can be increased, enabling the coffee to enter the nozzle as more as possible so that the residual coffee can be reduced.” Applicant’s specification fails, however, to recite sufficient structure to perform the above described function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 4, claim 4 recites the limitations “the outlet end” in line 2 and “the radial direction” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 5, claim 5 recites the limitations “the water pump” in lines 2 and 4 and “the communicating passage” in lines 3 and 5. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 6, claim 6 recites the limitation “the communicating passage” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, claim 7 recites the limitation “the water pump” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, claim 8 recites the limitation “the radial direction” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beekman et al. (WO2016050714A1), hereinafter Beekman, in view of Guo et al. (CN105193268A), hereinafter Guo, and Du et al. (CN104771075A), hereinafter Du.
	Regarding claim 1, Beekman teaches (Figs. 1 and 3) a capsule coffee machine (dispenser 10) (page 3, lines 3-8), comprising: a brewing assembly (processing unit 14), and a nozzle (flow opening 116) connected to the brewing assembly (14) and used for guiding the coffee out (page 4, lines 14-21), wherein the outlet end of the nozzle (116) is connected to a foaming cavity (frothing cavity 122), and the foaming cavity (122) is used for foaming the coffee ejected into the foaming cavity (122) through the nozzle (116) (page 4, line 31 to page 5, line 9; page 19, lines 7-8), and wherein the nozzle (116) is further provided with a liquid discharging passage (page 4, lines 14-21).
Beekman does not teach that the inlet end of the nozzle is connected to an elastic pressurizing member, the elastic pressurizing member is used for increasing the pressure of the coffee entering the nozzle, that when the water pump of the coffee machine is stopped, the coffee enters the liquid discharging passage from the nozzle, and when the water pump of the coffee machine is initiated, the coffee is ejected into the foaming cavity from the nozzle.
Guo teaches (Figs. 1-4) a capsule coffee machine (brewing apparatus 100) ([0010]), comprising a brewing assembly (brewing chamber 3) and a nozzle (nozzle 2.16), wherein the inlet end of the nozzle 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Beekman to incorporate the teachings of Guo to include that the inlet end of the nozzle is connected to an elastic pressurizing member and that the elastic pressurizing member is used for increasing the pressure of the coffee entering the nozzle. Doing so enables a multi-channel brewing system that is simple in structure and reduces manufacturing costs ([0018]).
Guo does not teach that when the water pump of the coffee machine is stopped, the coffee enters the liquid discharging passage from the nozzle and that when the water pump of the coffee machine is initiated, the coffee is ejected into the foaming cavity from the nozzle.
Du teaches (Fig. 8) a capsule coffee machine, wherein when the water pump of the coffee machine is stopped, the pressure of the coffee in the brewing assembly decreases and the coffee enters from a liquid inlet (liquid inlet passage 13 and acceleration channel 131) into a liquid discharging passage (base body 1) and that when the water pump of the coffee machine is on, the pressure of the coffee increases and the coffee is ejected from a nozzle (liquid outlet passage 12 of the coffee nozzle 4) ([0054]; [0057]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Beekman and Guo to further incorporate the teachings of Du to include that when the water pump of the coffee machine is stopped, the coffee enters the liquid discharging passage from the nozzle and that when the water pump of the coffee machine is initiated, the coffee is ejected into the foaming cavity from the nozzle. Doing so prevents coffee dripping after the water pump stops working ([0057]).
claim 2, the combination of Beekman, Guo, and Du teaches all of the elements of the current invention as described above. Beekman does not teach that the elastic pressurizing member comprises a water outlet valve, wherein when the water pump of the coffee machine stops working, the water outlet valve blocks the communicating passage between the brewing assembly and the nozzle, and when the water pump of the coffee machine starts working, the water outlet valve releases the communicating passage between the brewing assembly and the nozzle.
	Guo further teaches (Figs. 1-4) that the elastic pressurizing member (2.14) comprises a water outlet valve (valve assembly 2.7) ([0036]-[0038]). Guo additionally teaches that when the pressure of the coffee is lower than the elastic force of the elastic member (2.14), the nozzle (2.16) is blocked so that coffee cannot be dispensed ([0037] lines 9-11) and that when the pressure of the coffee exceeds the elastic force of the elastic member (2.14), the elastic member moves so that the nozzle (2.16) is in an open state and coffee can be dispensed ([0041] lines 8-10).
	As described above, Du teaches (Fig. 8) that when the water pump of the coffee machine is stopped, the pressure of the coffee in the brewing assembly decreases and the coffee enters from a liquid inlet (liquid inlet passage 13 and acceleration channel 131) into a liquid discharging passage (base body 1) and that when the water pump of the coffee machine is on, the pressure of the coffee increases and the coffee is ejected from a nozzle (liquid outlet passage 12 of the coffee nozzle 4) ([0054]; [0057]). 
	One of ordinary skill in the art, and therefore one of ordinary creativity, would have been capable of applying the known technique of stopping the water pump of the capsule coffee machine to decrease the pressure of the coffee in the brewing assembly and turning on the water pump to increase the pressure of the coffee in the brewing assembly in order to dispense it from a nozzle, as taught by Du, to the brewing assembly and pressure-dependent valve structure of Guo.  Therefore it would have been obvious to one of ordinary skill in the art to have modified the combination of Beekman, Guo, and Du to further incorporate the teachings of Guo and Du to include that the elastic pressurizing member 
Regarding claim 3, the combination of Beekman, Guo, and Du teaches all of the elements of the current invention as described above. Beekman does not teach that the water outlet valve comprises a valve element and a spring, wherein the spring is used for propelling the valve element to block the communicating passage between the brewing assembly and the nozzle.
Guo further teaches (Figs. 1-4) that the water outlet valve (2.7) comprises a valve element (rubber plug 2.13) and a spring (elastic member 2.14), wherein the spring (2.14) is used for propelling the valve element (2.13) to block the communicating passage (third passage tf) between the brewing assembly (3) and the nozzle (2.16) ([0037]-[0038]; [0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Beekman, Guo, and Du to further incorporate the teachings of Guo to include that the water outlet valve comprises a valve element and a spring, wherein the spring is used for propelling the valve element to block the communicating passage between the brewing assembly and the nozzle. Doing so enables a multi-channel brewing system that is simple in structure and reduces manufacturing costs ([0018]).
	Regarding claim 4.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beekman in view of Guo and Du, further in view of Liverani et al. (US20070062375A1), hereinafter Liverani.
Regarding claim 5, the combination of Beekman, Guo, and Du teaches all of the elements of the current invention as described above except that the elastic pressurizing member comprises an elastic pad, wherein when the water pump of the coffee machine stops working, the elastic pad blocks the communicating passage between the brewing assembly and the nozzle, and when the water pump of the coffee machine starts working, the water outlet valve releases the communicating passage between the brewing assembly and the nozzle.
Liverani teaches (Fig. 1) a capsule for brewing coffee, comprising a water outlet valve (valve means 22) further comprising an elastic pad (septum 24), wherein when the pressure of the coffee is low, the elastic pad blocks the communicating passage (orifice 26) between the brewing assembly (cup portion 2) and the nozzle (aperture 38)  and when the pressure of the coffee is high, the water outlet valve (22) releases the communicating passage (26) between the brewing assembly (2) and the nozzle (aperture 38) ([0049]-[0050]; [0070]; [0073]).
As described above, Du teaches (Fig. 8) that when the water pump of the coffee machine is stopped, the pressure of the coffee in the brewing assembly decreases and the coffee enters from a liquid inlet (liquid inlet passage 13 and acceleration channel 131) into a liquid discharging passage (base body 1) and that when the water pump of the coffee machine is on, the pressure of the coffee increases and the coffee is ejected from a nozzle (liquid outlet passage 12 of the coffee nozzle 4) ([0054]; [0057]). 
	One of ordinary skill in the art, and therefore one of ordinary creativity, would have been capable of applying the known technique of stopping the water pump of the capsule coffee machine to decrease the pressure of the coffee in the brewing assembly and turning on the water pump to increase the pressure of the coffee in the brewing assembly in order to dispense it from the brewing assembly, as taught by Du, to the brewing assembly and pressure-dependent elastic pad taught by Liverani.  
	Regarding claim 6, the combination of Beekman, Guo, Du, and Liverani teaches all of the elements of the current invention as described above. Beekman, Guo, and Du do not teach that the elastic pad comprises an installation portion and a deformation portion, wherein the installation portion is used for installing and fixing the elastic pad, and the deformation portion is used for generating deformation under the pressure of the coffee, thereby blocking or releasing the communicating passage between the brewing assembly and the nozzle.
	Liverani further teaches (Fig. 1) that the elastic pad (24) comprises an installation portion (support 25) and a deformation portion (“central region of the septum”), wherein the installation portion (25) is used for installing and fixing the elastic pad (24), and the deformation portion (“central region of the septum”) is used for generating deformation (“downward warping”) under the pressure of the coffee, thereby blocking or releasing the communicating passage (26) between the brewing assembly (2) and the nozzle (38) ([0049]-[0050]; [0077]).
It would have been obvious to one of ordinary skill in the art to have modified the combination of Beekman, Guo, Du, and Liverani to further incorporate the teachings of Liverani to include that the elastic pad comprises an installation portion and a deformation portion, wherein the installation portion is used for installing and fixing the elastic pad, and the deformation portion is used for generating 
Regarding claim 7, the combination of Beekman, Guo, Du, and Liverani teaches all of the elements of the current invention as described above. Beekman, Guo, and Du do not teach that a communicating hole is formed in the deformation portion for communicating the brewing assembly and the nozzle when the water pump of the coffee machine works normally.
Liverani further teaches (Fig. 1) that a communicating hole (26) is formed in the deformation portion (“central region of the septum”) for communicating the brewing assembly (2) and the nozzle (38) when the water pump of the coffee machine works normally ([0049]-[0051]).
It would have been obvious to one of ordinary skill in the art to have modified the combination of Beekman, Guo, Du, and Liverani to further incorporate the teachings of Liverani to include that a communicating hole is formed in the deformation portion for communicating the brewing assembly and the nozzle when the water pump of the coffee machine works normally. Doing so prevents the coffee from dripping out of the capsule once the extraction is completed as well as improves the quality of the coffee produced (Liverani, [0051]-[0052]).
Regarding claim 8, the combination of Beekman, Guo, Du, and Liverani teaches all of the elements of the current invention as described above. Beekman further teaches (Figs. 1 and 3) that a hole formed in the nozzle (116) in the radial direction forms the liquid discharging passage (see structure in Fig. 3; page 4, lines 14-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        


/JOEL M ATTEY/Primary Examiner, Art Unit 3763